842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lorenzo Leon DOWELL, Plaintiff-Appellant,v.Billy COMPTON, and Capt. Moore, Lt. Coulston, and Cpl.Scott, Defendants- Appellees.
No. 87-6050.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated by the district court in its order of dismissal, the final judgment entered September 2, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.   See Stewart v. Love, 696 F.2d 43 (6th Cir.1982) (per curiam).